Title: From Alexander Hamilton to Aaron Ogden, 28 February 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York Feby. 28th. 1800.
          
          I have received letters from Colonel Smith recommending the establishment of a Brigade Hospital. I wish you to consult with him what may be the proper dimensions of one, and report to me the Expenses of erecting it; also to enquire in the Neighbourhood of the Camp for some house which may serve a temporary hospital informing me at what price you may be able to procure one. The latter expedient appears to me the most eligible. You will ascertain as near as possible how far the wood now on hand will answer the demands of the Brigade, and on what terms you can insure a further supply.
          With great consideration I am Sir Yr. ob. Servt.
          
            A Hamilton
          
          Aaron Ogden Esqr. Dep. Qr. Mr. Genl.
        